Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“forming a first alignment line connected to the first electrode and comprising a same material as the first electrode, and forming a second alignment line connected to the second electrode and comprising a same material as the second electrode on the substrate”,
“self-aligning a plurality of light emitting elements by providing a solution containing the plurality of light emitting elements on the substrate having thereon the first and second electrodes and the first and second alignment lines, and supplying voltages to the first alignment line and the second alignment line”, and
“removing the first alignment line and the second alignment line from the substrate on which the plurality of light emitting elements are self-aligned” as recited in claim 1.
Do et al. (PG Pub. No. US 2017/0141279 A1) teaches providing a first alignment line connected to first electrode 110a, and a second alignment line connected to second electrode 110b on substrate 100 (fig. 9B: alignment voltage lines comprised by power source V connected to 110a and 110b), 
self-aligning a plurality of light emitting elements (¶ 0095: 20) by providing a solution containing the plurality of light emitting elements on the substrate having thereon the first and second electrodes (¶ 0136 & fig. 9A: dispersion solution 30 including a plurality of nano-scale LED devices 20 injected on 100), and supplying voltages to the first and second electrodes (¶¶ 0136-0137 & figs. 9B-9C: voltage supplied to self-align 20 on 110a and 110b).  However, Do does not teach the method includes forming first and second alignment lines on the substrate, such that the first alignment line is connected to the first electrode and comprising a same material as the first electrode, and the second alignment line connected to the second electrode and comprising a same material as the second electrode on the 
Jackson et al. (Patent No. US 6,536,106 B1) teaches aligning a plurality of nano-elements (nanowires 25) by supplying voltages to first and second alignment lines (vertical portions of electrode patterns 50 and 53), wherein the first alignment line is connected to a first electrode (horizontal portions of first electrode pattern 50) and comprising a same material as the first electrode, and the second alignment line connected to a second electrode (horizontal portions of second electrode pattern 563) and comprising a same material as the second electrode on the substrate (col. 6 line 50 - col. 7 line 28 & figs. 4-5: 25 aligned to horizontal portions of first and second electrode patterns 50/53 by supplying voltages to vertical portions of first and second electrode patterns 50/53).  However, Jackson is silent to the method further comprising a step of removing the first alignment line and the second alignment line from the substrate on which the plurality of light emitting elements are self-aligned, as required by independent claim 1.
Avouris et al. (PG Pub. No. US 2013/0099204 A1) teaches aligning nano-element (¶ 0065: 60) on first and second electrodes (¶ 0056: 32, 34) by supplying a voltage to first and second electrode lines (¶ 0069 & figs. 7A-7B: voltage 98 connected to alignment electrodes 62 and 64 to align 60 to 32 and 34), and subsequently removing the first alignment line and the second alignment line from the substrate on which the plurality of light emitting elements are self-aligned (fig. 8: 62 and 64 removed from substrate 10 after alignment of 60).  However, Avouris is silent to forming the first and second alignment lines on the substrate, wherein that the first alignment line is connected to the first electrode and comprising a same material as the first electrode, and the second alignment line connected to the second electrode and comprising a same material as the second electrode, as required by independent claim 1.

Claims 2-12 and 14-19 depend from claims 1 and 13, and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRIAN TURNER/Examiner, Art Unit 2894